IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 138 MM 2018
                                            :
                    Respondent              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
THEODORE J. DAVENPORT JR.,                  :
                                            :
                    Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 5th day of November, 2018, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.